Judge Lewis
dissenting.
I respectfully dissent. I do not believe that Trooper Ashby needed probable cause to open the bottle and view its contents. After Troop*108er Ashby asked defendant what he had grabbed, defendant did not say anything, but instead pulled the aspirin bottle out of his jacket pocket and handed it to Trooper Ashby. “[W]hen evidence is delivered to a police officer upon request and without compulsion or coercion, the constitutional provisions prohibiting unreasonable search and seizure are not violated.” State v. Small, 293 N.C. 646, 656, 239 S.E.2d 429, 436 (1977). In this case, there was no evidence that defendant was compelled or coerced into taking the aspirin bottle out of his jacket and giving it to Trooper Ashby. Although Trooper Ashby’s question to defendant may not have amounted to a request that defendant hand over the bottle to Trooper Ashby, defendant voluntarily took out the bottle and handed it to Trooper Ashby. I would conclude that in such a case, there has been no unreasonable search and seizure.
Similarly, I do not believe that Trooper Ashby’s acts of shaking the bottle and opening it violated the Fourth Amendment. “A ‘search’ occurs when an expectation of privacy that society is prepared to consider reasonable is infringed.” United States v. Jacobsen, 466 U.S. 109, 113, 80 L. Ed. 2d 85, 94 (1984). Whether a person who invokes the protection of the Fourth Amendment may claim a “reasonable expectation of privacy” depends on (1) whether by his conduct the person has “exhibited an actual (subjective) expectation of privacy,” and (2) whether that subjective expectation of privacy is “one that society is prepared to recognize as reasonable.” State v. Tarantino, 83 N.C. App. 473, 478, 350 S.E.2d 864, 866-67 (1986) (quoting Smith v. Maryland, 442 U.S. 735, 740, 61 L. Ed. 2d 220, 226-27 (1979)), aff’d, 322 N.C. 386, 368 S.E.2d 588 (1988), cert. denied, 489 U.S. 1010, 103 L. Ed. 2d 180 (1989). By his conduct of voluntarily handing over the bottle to Trooper Ashby and saying nothing during the encounter, defendant did not exhibit an actual expectation of privacy in the bottle’s not being examined by Trooper Ashby. Thus, there was no “search” within the meaning of the Fourth Amendment. Accordingly, I would affirm the trial court’s denial of defendant’s motion to suppress.
Furthermore, I believe that Trooper Ashby did have probable cause to open the bottle and examine its contents. The pertinent facts and circumstances are these: The car in which defendant was a passenger attempted to evade Trooper. Ashby; defendant grabbed at his midsection when Trooper Ashby approached the car; when asked what he grabbed, defendant handed the bottle to Trooper Ashby; Trooper Ashby was aware that such a bottle was a common means of transporting controlled substances; Trooper Ashby noticed that the label of the Bayer Aspirin bottle was partially torn off; and upon shak*109ing the bottle, Trooper Ashby heard a rattling sound, “as though there were BB’s in it.”
In State v. Greenwood, 301 N.C. 705, 273 S.E.2d 438 (1981), our Supreme Court held that the smell of marijuana gave a police officer probable cause to search an automobile for the contraband. I believe that Trooper Ashby’s sense of sound, i.e., hearing what sounded like BB’s in an aspirin bottle, considered with the other facts and circumstances set out above, provided probable cause to believe that the bottle contained contraband. Accordingly, I would affirm the trial court’s denial of defendant’s motion to suppress.